Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Sakamoto et al. (WO 2015/137518), Chopinet et al. (US 6333285), Lambricht (WO 2015/150207), and Gross et al. (US 2018037843).
Sakamoto discloses a windshield glass laminate having an outer glass sheet that is heat ray absorbing, inner glass sheet that is clear, and a polymeric interlayer disposed therebetween.  However, Sakamoto is silent to inner glass having the composition and compressive stress as claimed.  Chopinet discloses a glass composition and chemically tempered glass sheet that has a surface compressive stress of over 400 MPa but is silent to the claimed depth of layer.  Chopinet discloses the depth of layer is over 200 microns, in order to achieve the claimed surface compressive stress.  As such, Chopinet is silent to the combination of the surface compressive stress and the depth of layer as claimed.  Lambricht discloses a glass composition and glass sheet thereof, wherein the surface compressive stress is less than 800 MPa and the depth of layer is 13.3 microns; as such, Lambricht is silent to the claimed combination.  Gross discloses automotive glass compositions and laminates thereof.  The clear glass sheet is chemically strengthened and has the claimed surface compressive stress and depth of layer; however, Gross is silent to the claimed compositions for the glass sheet having the claimed characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783